Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  159062 & (45)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEAN McMASTER,                                                                                       Richard H. Bernstein
          Plaintiff-Appellant/                                                                         Elizabeth T. Clement
          Cross-Appellee,                                                                              Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159062
                                                                    COA: 339271
                                                                    Oakland CC: 2015-147414-NO
  DTE ELECTRIC COMPANY,
           Defendant-Appellee/
           Cross-Appellant,
  and
  FERROUS PROCESSING AND TRADING
  COMPANY, d/b/a FERROUS PROCESSING
  & TRADING CO.,
             Defendant.
  ______________________________________/

         On order of the Court, the application for leave to appeal the November 8, 2018
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered and, pursuant to MCR 7.305(H)(1), in lieu of granting the
  application for leave to appeal, we VACATE Part III of the opinion, titled
  “Common-Law Duty.” The Court of Appeals erred when it applied the open and obvious
  doctrine to this ordinary negligence case. The open and obvious doctrine is applicable to
  a claim that sounds in premises liability: “the question is whether the condition of the
  premises at issue was open and obvious . . . .” Lugo v Ameritech Corp, Inc, 464 Mich.
512, 523 (2001). Here, the cause of action does not sound in premises liability but rather
  in ordinary negligence. Accordingly, we REMAND this case to the Court of Appeals for
  application of the law of ordinary negligence and for consideration of the issues raised by
  the parties on the question of the defendant’s legal duty. The application for leave to
  appeal as cross-appellant is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2019
         a0924
                                                                               Clerk